Citation Nr: 0843471	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which awarded service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating effective from December 1, 2004.


FINDING OF FACT

From the effective date of service connection, the veteran's 
PTSD is not shown to be manifested by more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; occupational and social impairment, with 
reduced reliability and productivity, or difficulty in 
establishing and maintaining effective work relationships are 
not shown.  


CONCLUSION OF LAW

An initial disability rating in excess of 30 percent is not 
warranted for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must inform the claimant of any information and evidence 
not of record that is necessary to substantiate the claim.  
VA should let the claimant know what information and evidence 
VA will seek to provide, as well as what information and 
evidence the claimant is expected to provide.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as the notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
in a May 2005 rating decision.  Prior to that decision, the 
RO provided the veteran notice appearing to satisfy VCAA 
notice requirements with respect to requirements for 
establishing entitlement to service connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records, and he was 
afforded a formal VA examination that is discussed below.  On 
his last examination report it was noted that the veteran did 
not receive any ongong treatment for mental or psychiatric 
conditions.  The Board is aware of no other outstanding 
records of pertinent medical treatment.  It has not been 
asserted that disability due to psychiatric problems has 
increased since the last examination.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


II. Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  As is explained 
below, staged ratings are not warranted in this matter as it 
appears that the severity of the veteran's psychiatric 
disability has been relatively constant throughout since the 
effective date of service connection.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD), the RO has assigned 
the veteran's psychiatric disorder a disability rating of 30 
percent.  According to 38 C.F.R. § 4.126(a), a mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The veteran's PTSD is currently rated 30 percent under 38 
C.F.R. § 4.130, Code 9411.  To warrant a 30 percent rating 
under that code, the evidence must show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

To warrant the next higher (50 percent) rating, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. 
§ 4.130.  Higher ratings are warranted when more severe 
symptomatology is shown.  Id.

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

A GAF score of 61 to 70 represents some mild symptoms; 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

A GAF score of 71 to 80 represents a condition such that 
if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; or no 
more than slight impairment in social, occupational, or 
school functioning.
 

III.  Factual Background

The competent medical evidence applicable to this case 
consists of the report of an April 2004 VA examination 
(initial evaluation for PTSD).  The veteran has not indicated 
that he has received any treatment for PTSD; and in his 
December 2004 application for benefits based on the claimed 
PTSD, he did not report having received any treatment for 
that disorder-leaving blank a section for that purpose.  

The report of the April 2004 VA examination shows that the 
veteran had been unemployed from his job as a bricklayer for 
the past year due to wrist surgery.  Prior to that he was 
working as a bricklayer since returning from Vietnam.  He 
reported that he and his wife frequently argued and that he 
loses his temper easily.  He resides with his wife and two 
daughters.  He described his relationship with his wife as 
being good, however, he indicated that he had difficulty 
expressing warm, tender feelings toward his family.  He 
prefers to be alone and did not socialize with others unless 
they were Vietnam veterans.  
 
On mental status examination, the veteran was alert, oriented 
times three, and cooperative.  He maintained good eye 
contact; his speech was normal and clear; and his mood was 
euthymic and affect appropriate.  The veteran's thought 
process was goal-directed; and his thought content was 
without any audio or visual hallucination, or suicidal or 
homicidal ideation.  

On interaction with the examiner, the veteran responded in a 
logical manner.  He showed no inappropriate behavior.  The 
examiner noted that the veteran's maintenance of personal 
hygiene and other basic activities of daily living was 
"OK".  He had no memory impairment, no obsessive or 
ritualistic behavior, and no history of panic attacks.  The 
veteran reported that he had constant anxiety and anxiousness 
that began while in Vietnam; and that he occasionally felt 
depressed, especially when he thought about Vietnam and those 
who died there.  The findings also included that the veteran 
had impulse control described as "OK"; and that he had 
sleep impairment, including difficulty staying asleep and 
falling asleep.  On performing daytime activities he had a 
sluggish affect.

The report contains an assessment of PTSD.  The examiner 
opined that the PTSD symptoms have likely contributed to the 
veteran's poor relationships (four marriages, no contact with 
second daughter, difficulty expressing emotions, no friends 
except for other veterans).  The examiner further opined that 
the veteran had some difficulty functioning at work.  

The examiner reported that the veteran had the following 
symptoms:  nightmares about Vietnam about three to four times 
per month; intrusive memories; occasional flashbacks (twice a 
month); intense psychological distress at exposure to cues; 
physiological reactivity on exposure to cues; survival guilt; 
and avoidance of places and activities such as movies and 
being around crowds.  The veteran had a feeling of detachment 
or estrangement from others, and restricted range of affect 
(he was unable to experience tenderness, loving feelings).  
The veteran had sleep disturbance; irritability or outbursts 
of anger; hypervigilance; exaggerated startle response in 
reaction to loud, sudden noises or unfamiliar sounds.  

The April 2004 VA examination report contains an Axis I 
diagnosis of PTSD, chronic with anxious and depressed 
features; and records an assignment of a current GAF score of 
63 due to PTSD (on the basis that he had few friends, 
depressed mood, constant anxiety, difficulty sleeping, and 
that he isolates himself).

The veteran's wife submitted a statement in January 2006 
addressing the veteran's condition due to his PTSD, in which 
she noted the veteran was very combative and angry, and had 
trouble keeping steady employment due to losing his temper 
with employees and management.  She stated that he becomes 
angry with her and their two daughters almost daily.  She 
noted that she was the veteran's fourth wife; apparently the 
other marriages ended in divorce.  The veteran had 
confrontations with neighbors.  He stays at home, and when he 
travels in public he has outbursts of temper.  Also, watching 
a program about Vietnam would trigger nightmares.  The 
veteran becomes depressed and angry on Veterans and Memorial 
Days.  He is often unable to sleep at night, and his wife 
finds him sitting there alone and awake. 


IV.  Analysis

The veteran claims entitlement to an increased disability 
rating in excess of the 30 percent in effect for his PTSD.  
The effective date for both the award of service connection 
and the 30 percent rating assigned the veteran's PTSD is 
December 1, 2004.  Therefore, the rating period at issue for 
the initial 30 percent disability rating is from that 
effective date of service connection to the present.  As 
noted above, while different "staged" ratings may be 
assigned throughout that period, the veteran's symptoms have 
been shown to be relatively consistent during the entire 
appeal period and staged ratings are thus not for 
application.

The April 2004 VA examination report during this period shows 
objective findings of chronic sleep disturbance, irritability 
or outbursts of anger; hypervigilance, exaggerated startle 
response; avoidance of crowds and detachment or estrangement 
from others, restricted range of affect; and other symptoms 
as discussed above.  As reflected in the report, the PTSD 
symptoms have likely contributed to the veteran's poor 
relationships with family and others; and the veteran has had 
some difficulty functioning at work.  

While these findings approximate the criteria for a 30 
percent rating, the objective findings of record are 
insufficient to warrant a rating in excess of 30 percent.  
There is no documentation of symptoms identified in the 
criteria for the next higher (50 percent) rating, such as 
thought disorder, speech problems (circumstantial, 
circumlocutory, or stereotyped speech), panic attacks more 
than once a week, difficulty in understanding complex 
commands or impairment of short- or long-term memory; and 
there is no indication that the veteran had impaired 
judgment; impaired abstract thinking; or disturbance of 
motivation and mood to any great extent or over that 
considered in the criteria for a 30 percent rating.  
38 C.F.R. § 4.130.    

The veteran does not have any set of symptoms approximating 
those ordinarily associated with the criteria for a 50 
percent disability rating, such as those described above.  
More importantly, he does not have difficulty in establishing 
and maintaining effective work and social relationships to 
any extent that would warrant a 50 percent disability rating.  
38 C.F.R. § 4.130.  He does have some deficiencies in some of 
these areas, but those are contemplated in ratings lower than 
50 percent.  Further, to the extent the veteran may claim to 
have an inability to work due to PTSD symptoms, in spite of 
his recent work record, the preponderance of the medical 
evidence of record does not show that his psychiatric 
disability renders him unable to work.  

Further, the April 2004 VA examiner assigned the veteran a 
GAF score of 63.  As described above, a GAF score between 61 
and 70 reflects having some mild symptoms or some difficulty 
in interpersonal functioning, but that the veteran is 
generally functioning pretty well, and has meaningful 
interpersonal relationships.  The findings on which this 
score was based are consistent with the criteria for a 30 
percent rating.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and lay evidence of 
record is against an evaluation in excess of 30 percent for 
PTSD at any time since the effective date of the grant of 
service connection.  Consequently, the competent medical and 
lay evidence of record does not warrant the assignment of an 
initial rating in excess of 30 percent at any time during 
that period.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


